— In a proceeding pursuant to CPL 540.30, arising out of a criminal action, for the remission of a forfeiture of bail, the appeal is from an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated January 2,1987, which denied the application.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted and the County Treasurer of Suffolk County is directed to return the sum of $2,500 to the petitioner.
Since there was no competent proof of forfeiture, the petitioner was entitled to a return of his bail (see, CPL 540.10). Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.